EXHIBIT 10.4 [FORM OF] CORN PROCUREMENT AND HANDLING AGREEMENT by and between PACIFIC ETHANOL [], LLC and PACIFIC AG. PRODUCTS, LLC Dated as of June 29, 2010 TABLE OF CONTENTS Page Article I DEFINITIONS 1 Definitions 1 Interpretation 5 ARTICLE II AGREEMENT 5 Agreement 5 Entire Agreement 5 ARTICLE III CORN PROCUREMENT 6 Appointment and Acceptance; Performance of Obligations 6 Limitations on Authority 6 Obligations of [Plant Owner] 7 Transaction Reports 7 Delivery Point; Operating Protocol; Nominations; Measurement 7 ARTICLE IV COMPENSATION AND PAYMENT 8 Fees and Payments 8 Overdue Payments; Indemnity Payments 8 Billing Dispute 9 Audit 9 ARTICLE V TERM 9 Term 9 Termination by PAP 10 Termination by [Plant Owner] 10 Change of Control 10 Replacement 10 ARTICLE VI INSURANCE 11 PAP Insurance 11 PAP Insurance Premiums and Deductibles 12 ARTICLE VII INDEMNIFICATION 12 [Plant Owner]’s Indemnity 12 PAP’s Indemnity 12 ARTICLE VIII LIABILITIES OF THE PARTIES 13 No Consequential or Punitive Damages 13 i ARTICLE IX CONFIDENTIALITY 13 ARTICLE X FORCE MAJEURE 13 Events Constituting Force Majeure 13 Effect 14 Limitations 14 ARTICLE XI DISPUTE RESOLUTION 14 Attempts to Settle 14 Resolution by Expert 14 Arbitration 15 Consequential and Punitive Damages 15 Finality and Enforcement of Decision 15 Costs 15 Continuing Performance Obligations 15 ARTICLE XII MISCELLANEOUS PROVISIONS 15 Assignment 15 Cooperation in Financing 16 Not for Benefit of Third Parties 16 Amendments 16 Survival 16 No Waiver 16 Notices 16 Representations and Warranties 17 Counterparts and Execution 19 Governing Law 19 Severability 19 Successors and Assigns 19 Captions; Appendices 19 EXHIBIT Exhibit A: Specifications Exhibit B: Form of PEI Guaranty Exhibit C:
